Case 2:19-cv-07952-FMO-MAA Document 61 Filed 03/06/20 Page 1 of 1 Page ID #:468



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
     FOUR JAYS MUSIC COMPANY, et al.,
10
                            Plaintiffs,            Case No. 2:19-cv-7952-FMO-MAA
11
           v.                                      [----------------------
                                                     PROPOSED ] ORDER GRANTING
12                                                 STIPULATION AND REQUEST TO
     APPLE INC., et al.,                           EXTEND TIME ON MOTIONS AND
13                                                 ADJOURN HEARING DATE
                            Defendants.
14                                                 Current Hearing Date: April 9, 2020
                                                   New Hearing Date: May 14, 2020
15
16         Having considered the parties’ Stipulation to Extend Time To Respond to the
17   Defendants’ Motions to Dismiss and/or Transfer, the Court grants the application.
18   Plaintiffs shall have until April 6, 2020 to Oppose the Motions and Defendants The
19   Orchard Enterprises, Inc., Orchard Enterprises NY and Google LLC shall have until
20   April 24, 2020 to file their Replies in Support of the Motions. The hearing date for the
21   motions will be adjourned until May 14, 2020., at 10:00 a.m.
22                                          It is so ordered.
23
24
     Dated: March ___,
                   6 2020                                 /s/
25                                          The Honorable Fernando M. Olguin
                                            United States District Judge
26
27
28
     [------------------
       PROPOSED ] ORDER GRANTING STIPULATION AND REQUEST TO EXTEND TIME
                         ON MOTIONS AND ADJOURN HEARING DATE
                               Case No. 19-CV-7952-FMO-MAA
